DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0339572 A1 to Achin et al. of DataRobot, Inc. (hereinafter DataRobot) in view of US2010/0293451 A1 to Carus (hereinafter Carus).
 	With regard to claim 1, DataRobot discloses:
1. 	A method, comprising:
receiving at a platform input performance data comprising an [induction document], and raw performance data, the raw performance data being processed using a customized performance data template (see, detailed description, including, the characteristics of the prediction problem comprises determining the suitability of at least one of the plurality of predictive modeling procedures based, at least in part, on one or more characteristics of the data associated with the prediction problem, on one or more relationships between one or more variables in the data associated with the prediction problem, and/or on subject matter of the prediction problem, para. 0012, and A template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s). Examples of pre-processing steps include, without limitation, imputing missing values, feature engineering (e.g., one-hot encoding, splines, text mining, etc.), feature selection (e.g., dropping uninformative features, dropping highly correlated features, replacing original features by top principal components, etc.). Examples of model-fitting steps include, without limitation, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc., para. 0072, and The library of prediction problems may include data indicative of the characteristics of prediction problems. In some embodiments, the data indicative of the characteristics of prediction problems includes data indicative of characteristics of datasets representing the prediction problem. Characteristics of a dataset may include, without limitation, the dataset's width, height, sparseness, or density; the number of targets and/or features in the dataset, the data types of the data set's variables (e.g., numerical, ordinal, categorical, or interpreted (e.g., date, time, text, etc.); the ranges of the dataset's numerical variables; the number of classes for the dataset's ordinal and categorical variables; etc., para. 0081);
validating a structure and context of the raw performance data by performing statistical analysis on the raw performance data using incumbent data and by determining whether an anomaly is present in the raw performance data (see, detailed description, including, a template's metadata includes information relevant to estimating how well the corresponding modeling technique will work for a given dataset. For example, a template's metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics, including, without limitation, wide datasets, tall datasets, sparse datasets, dense datasets, datasets that do or do not include text, datasets that include variables of various data types (e.g., numerical, ordinal, categorical, interpreted (e.g., date, time, text), etc.), datasets that include variables with various statistical properties (e.g., statistical properties relating to the variable's missing values, cardinality, distribution, etc.) para. 0074, and Tuning hyper-parameters using sample data that includes the test set of a cross-validation fold can lead to model over-fitting, thereby making comparisons of different models' performance unreliable. Using a “specified approach” can help avoid this problem, and can provide several other important advantages. Some embodiments of exploration engine 110 therefore implement “nested cross-validation”, a technique whereby two loops of k-fold cross validation are applied. The outer loop provides a test set for both comparing a given model to other models and calibrating each model's predictions on future samples. The inner loop provides both a test set for tuning the hyper-parameters of the given model and a training set for derived features, para. 0161);
determining whether the incumbent data is sufficient to build a model (see, detailed description, including, facilitate rigorous testing of the predictive models, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into a training set and a “holdout” test set. In some embodiments, the training set is further partitioned into K folds for cross-validation. The training set may then be used to train and evaluate the predictive models, but the holdout test set may be reserved strictly for testing the predictive models. In some embodiments, predictive modeling system 100 can strongly enforce the use of the holdout test set for testing (and not for training) by making the holdout test set inaccessible until a user with the designated authority and/or credentials releases it, para. 0158 and ) the exploration engine 110 generates a resource allocation schedule for the execution of an initial set of the selected modeling techniques. The allocation of resources represented by the resource allocation schedule may be determined based on the prioritization of modeling techniques, the partitioned data samples, and the available computation resources. In some embodiments, exploration engine 110 allocates resources to the selected modeling techniques greedily (e.g., assigning computational resources in turn to the highest-priority modeling technique that has not yet executed, para. 0163);
building a model using a modeling engine configured to generate an output performance dataset by determining one or more performance metrics and force ranking at least a part of the incumbent data (see, detailed description including, a predictive modeling system 100 includes a predictive modeling exploration engine 110, a user interface 120, a library 130 of predictive modeling techniques, and a predictive model deployment engine 140. The exploration engine 110 may implement a search technique (or “modeling methodology”) for efficiently exploring the predictive modeling search space (e.g., potential combinations of pre-processing steps, modeling algorithms, and post-processing steps) to generate a predictive modeling solution suitable for a specified prediction problem. The search technique may include an initial evaluation of which predictive modeling techniques are likely to provide suitable solutions for the prediction problem. In some embodiments, the search technique includes an incremental evaluation of the search space (e.g., using increasing fractions of a dataset), and a consistent comparison of the suitability of different modeling solutions for the prediction problem (e.g., using consistent metrics), para. 0064 and The “suitability” of a predictive modeling procedure for a prediction problem may include data indicative of the expected performance on the prediction problem of predictive models generated using the predictive modeling procedure. In some embodiments, a predictive model's expected performance on a prediction problem includes one or more expected scores (e.g., expected values of one or more objective functions) and/or one or more expected ranks (e.g., relative to other predictive models generated using other predictive modeling techniques) para. 0102);
evaluating a behavioral dataset having one or more behavioral attributes determined from a survey and the output performance dataset (see, detailed description, including, as above, para. 0064, and ; he exploration engine 110 may use the library 130 of modeling techniques to evaluate potential modeling solutions in the search space. In some embodiments, the modeling technique library 130 includes machine-executable templates encoding complete modeling techniques. A machine-executable template may include one or more predictive modeling algorithms. In some embodiments, the modeling algorithms included in a template may be related in some way. For example, the modeling algorithms may be variants of the same modeling algorithm or members of a family of modeling algorithms. In some embodiments, a machine-executable template further includes one or more pre-processing and/or post-processing steps suitable for use with the template's algorithm(s), as para. 0065, and he ability to incorporate arbitrary code in leaf-level tasks, propagating data according to the directed graph facilitates implementation of arbitrary control flows within an intermediate-level task. In some embodiments, modeling tool 200 may provide additional built-in operations. For example, while it would be straightforward to implement any particular conditional logic as a leaf-level task coded in an external programming language, the modeling task builder 230 may provide a built-in node or arc that performs conditional evaluations in a general fashion, directing some or all of the data from a node to different subsequent nodes based on the results of these evaluations, para. 0094);
generating a training dataset for the model using the behavioral dataset, the incumbent data, and the output performance dataset (see, detailed description, including, exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling procedures similar to the modeling procedure at issue) for other prediction problems (e.g., prediction problems similar to the prediction problem at issue). The machine-learning model for estimating the suitability of a predictive modeling procedure for a prediction problem may be referred to as a “meta” machine-learning model because it applies machine learning recursively to predict which techniques are most likely to succeed for the prediction problem at issue., para. 0111 and Training the selected predictive models may comprise generating a resource allocation schedule that allocates processing resources of the processing nodes for the training of the selected models. The allocation of processing resources may be determined based, at least in part, on the suitabilities of the modeling techniques used to generate the selected models, and/or on the selected models' scores for other samples of the dataset, para. 0131); and
 	identifying the model as a model candidate, the model candidate also being identified as a release candidate if, when evaluating the model candidate using one or more exit criteria, a diagnostic threshold is met or exceeded (see, detailed description, including, deployment engine 140 may allow an organization to create one or more miniaturized instances of the distributed computing infrastructure for the purpose of performing service-based prediction. In the distributed computing infrastructure's interface layer, each such instance may use the parts of the monitoring and prediction modules accessible by external systems, without accessing the user-related functions, para. 0200, and Information collected directly by the deployment engine 140 about the accuracy of predictions, and/or observations obtained through other channels, may be used to improve the model for a prediction problem (e.g., to “refresh” an existing model, or to generate a model by re-exploring the modeling search space in part or in full). New data can be added to improve a model in the same ways data was originally added to create the model, or by submitting target values for data previously used in prediction, para. 0207).
	DataRobot fails to explicitly disclose: an induction document.
	Carus discloses: an induction document (see, detailed description, including, there are some techniques that are unique to document structure analysis, such as the use of seed patterns to identify candidate headings and labels; document grammar induction; determining whether documents match document grammars and if not, how they differ; identification of generic document genres and structures such as headings, lists, and tables; and a variant annotation interface specialized for table analysis, para. 0110).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of DataRobot and Carus before her, to combine the features of an induction document since the initial incorporation of a structured metric, or a similar template, from a document or other source is well known for machine learning, and other sources of related and recursive comparisons, in the fields of Machine Learning and Artificial Intelligence. 

	With regard to claim 2, DataRobot discloses:
2. 	The method of claim 1, further comprising determining one or more key performance indicators (see, detailed description, including, the library of modeling techniques 130 may include tools for assessing the similarities between predictive modeling techniques, and the library of prediction problems may include tools for assessing the similarities between prediction problems. Exploration engine 110 may use these tools to identify predictive modeling procedures and prediction problems similar to the predictive modeling procedure and prediction problem at issue. For purposes of determining the suitability of a predictive modeling procedure for a prediction problem, exploration engine 110 may select the M modeling procedures most similar to the modeling procedure at issue, select all modeling procedures exceeding a threshold similarity value with respect to the modeling procedure at issue, etc., para. 0109).

	With regard to claim 3, DataRobot discloses:
3. 	The method of claim 1, further comprising generating a customized performance data template (see, detailed description, including, exploration engine 110 may use the library 130 of modeling techniques to evaluate potential modeling solutions in the search space. In some embodiments, the modeling technique library 130 includes machine-executable templates encoding complete modeling techniques. A machine-executable template may include one or more predictive modeling algorithms. In some embodiments, the modeling algorithms included in a template may be related in some way. For example, the modeling algorithms may be variants of the same modeling algorithm or members of a family of modeling algorithms, para. 0065).

	With regard to claim 4, DataRobot discloses:
4. 	The method of claim 1, wherein validating the structure and the context of the raw performance data file further comprises determining one or more records of the incumbent data to exclude from being used by the model (see, detailed description, including, (see, detailed description, including, as above claim 3, and a machine-executable template further includes one or more pre-processing and/or post-processing steps suitable for use with the template's algorithm(s). The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. A machine-executable template may be applied to a user dataset to generate potential predictive modeling solutions for the prediction problem represented by the dataset, and the user interface 120 provides tools for developing machine-executable templates for the library 130 of modeling techniques. System users may use these tools to modify existing templates, to create new templates, or to remove templates from the library 130. In this way, system users may update the library 130 to reflect advances in predictive modeling research, and/or to include proprietary predictive modeling techniques, para. 0068).

	With regard to claim 5, DataRobot discloses:
5. 	The method of claim 1, wherein validating the structure and the context of the raw performance data file further comprises:
determining if a structure associated with the [induction document] structure has changed (see, detailed description, including, developers may use the modeling technique builder 220 to assemble tasks from the modeling task library 232 into modeling techniques. At least some of the modeling tasks in modeling task library 232 may correspond to the pre-processing steps, model-fitting steps, and/or post-processing steps of one or more modeling techniques. The development of tasks and techniques may follow a linear pattern, in which techniques are assembled after the task library 232 is populated, or a more dynamic, circular pattern, in which tasks and techniques are assembled concurrently, para. 0095);
identifying a correct number of incumbents associated with the incumbent data (see, detailed description, including, user interface 120 provides tools for monitoring and/or guiding the search of the predictive modeling space. These tools may provide insight into a prediction problem's dataset (e.g., by highlighting problematic variables in the dataset, identifying relationships between variables in the dataset, etc.), and/or insight into the results of the search. In some embodiments, data analysts may use the interface to guide the search, e.g., by specifying the metrics to be used to evaluate and compare modeling solutions, by specifying the criteria for recognizing a suitable modeling solution, etc. Thus, the user interface may be used by analysts to improve their own productivity, and/or to improve the performance of the exploration engine 110, para. 0067);
determining if a column within the customized performance data template is complete (see, detailed description, including, Characteristics of a dataset may include, without limitation, the dataset's width, height, sparseness, or density; the number of targets and/or features in the dataset, the data types of the data set's variables (e.g., numerical, ordinal, categorical, or interpreted (e.g., date, time, text, etc.); the ranges of the dataset's numerical variables; the number of classes for the dataset's ordinal and categorical variables; etc., para. 0081-0082); and
DataRobot fails to explicitly disclose:
aligning a subfield associated with the induction document is aligned with another subfield associated with another induction document.
Carus discloses: aligning a subfield associated with the induction document is aligned with another subfield associated with another induction document (see, detailed description, including, there are some techniques that are unique to document structure analysis, such as the use of seed patterns to identify candidate headings and labels; document grammar induction; determining whether documents match document grammars and if not, how they differ; identification of generic document genres and structures such as headings, lists, and tables; and a variant annotation interface specialized for table analysis, para. 0110-0111), induction document aligning with another subfield associated with another induction document (see, detailed description, including, Structure recognition components 2020 may perform analysis to divide the input into its large constituent structural units: headers, footers, section headings, sections, subsections, paragraphs, lists, tables, field labels, field values, and so forth. This analysis is performed according to document structure models 2030 that have been created for various document types, as part of the IE application development process. The input document type is computed according to document type models 2070 also created during the development process, para. 0088).
 	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of DataRobot and Carus before her, to combine the features of an induction document since the initial incorporation of a structured metric, or a similar template, from a document or other source is well known for machine learning, and other sources of related and recursive comparisons, in the fields of Machine Learning and Artificial Intelligence. 

	With regard to claim 6, DataRobot discloses:
6. 	The method of claim 1, wherein building the training dataset for the model comprises matching the output performance dataset with the behavioral dataset (see, detailed description, including, a template's metadata describes characteristics of the corresponding modeling technique relevant to estimating how efficiently the modeling technique will execute on a distributed computing infrastructure. For example, a template's metadata may indicate the processing resources needed to train and/or test the modeling technique on a dataset of a given size, the effect on resource consumption of the number of cross-validation folds and the number of points searched in the hyper-parameter space, the intrinsic parallelization of the processing steps performed by the modeling technique, etc., para. 0078).

	With regard to claim 7, DataRobot discloses:
7. 	The method of claim 1, wherein building the training dataset for the model comprises determining if one or more rows of the output performance dataset match one or more other rows of the behavioral dataset (see, detailed description, including, creating modeling tasks at the leaf level in the hierarchy, modeling tool 200 may permit developers to incorporate software components from other sources. This capability leverages the installed base of software related to statistical learning and the accumulated knowledge of how to develop such software. This installed base covers scientific programming languages (e.g., Fortran), scientific routines written in general purpose programming languages (e.g., C), scientific computing extensions to general-purpose programming languages (e.g., scikit-learn for Python), commercial statistical environments (e.g., SAS/STAT), and open source statistical environments (e.g., R). When used to incorporate the capabilities of such a software component, the modeling task builder 230 may require a specification of the software component's inputs and outputs, and/or a characterization of what types of operations the software component can perform, para. 0091).

	With regard to claim 8, DataRobot discloses:
8. 	The method of claim 1, wherein using the model to identify one or more statistical differences further comprises evaluating categorical data associated with the output performance dataset and the behavioral dataset, the categorical data being configured to identify a role (see, detailed description, including, a template's metadata includes information relevant to estimating how well the corresponding modeling technique will work for a given dataset. For example, a template's metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics, including, without limitation, wide datasets, tall datasets, sparse datasets, dense datasets, datasets that do or do not include text, datasets that include variables of various data types (e.g., numerical, ordinal, categorical, interpreted (e.g., date, time, text), etc.), datasets that include variables with various statistical properties (e.g., statistical properties relating to the variable's missing values, cardinality, distribution, etc.), etc., para. 0074).

	With regard to claim 9, DataRobot discloses:
9. 	The method of claim 1, wherein using the model to identify one or more statistical differences further comprises evaluating categorical data associated with the output performance dataset and the behavioral dataset, the categorical data being configured to identify a region (see, detailed description, including, exploration engine 110 may use the library 130 of modeling techniques to evaluate potential modeling solutions in the search space. In some embodiments, the modeling technique library 130 includes machine-executable templates encoding complete modeling techniques. A machine-executable template may include one or more predictive modeling algorithms. In some embodiments, the modeling algorithms included in a template may be related in some way. For example, the modeling algorithms may be variants of the same modeling algorithm or members of a family of modeling algorithms, para. 0065-0066).

	With regard to claim 10, DataRobot discloses:
10. 	The method of claim 1, further comprising using the incumbent data to process the raw performance data file, the incumbent data being configured to identify one or more incumbents to be used by the model when generating the candidate file (see, detailed description, including, as above claim 9, and As described above, the templates of modeling procedures may include information relevant to estimating how well the corresponding modeling procedure will perform for a given dataset. Exploration engine 110 may use the model performance metadata to determine the performance values (expected or actual) of the similar modeling procedures on the similar prediction problems. These performance values can then be combined to generate an estimate of the suitability of the modeling procedure at issue for the prediction problem at issue. For example, exploration engine 110 may calculate the suitability of the modeling procedure at issue as a weighted sum of the performance values of the similar modeling procedures on the similar prediction problems, para. 0110).

	With regard to claim 11, DataRobot discloses:
11. 	The method of claim 1, wherein evaluating the behavioral dataset having one or more behavioral attributes determined from a survey and the output performance dataset further comprises generating a coordinate value associated with a performance value and another coordinate value associated with a behavioral attribute, the coordinate value and the another coordinate value being configured to reference a file in the raw performance data (see, detailed description, including, In many fields, organizations face uncertainty in the outcome of a production process and want to predict how a given set of conditions will affect the final properties of the output. Therefore, a common application of machine learning is to develop algorithms that predict these properties. For example, concrete is a common building material whose final structural properties can vary dramatically from one situation to another. Due to the significant variations in concrete properties with time and their dependence on its highly variable composition, neither models developed from first principles nor traditional regression models offer adequate predictive accuracy, para. 0223-0228).

	With regard to claim 12, DataRobot discloses:
12. 	The method of claim 1, wherein evaluating the behavioral dataset having one or more behavioral attributes determined from a survey and the output performance dataset further comprises using the model to determine a correlation between the coordinate value and the another coordinate value, the correlation being a thermal line configured to identify one or more differences between the behavioral attribute and another behavioral attribute, and to identify one or more statistical differences between one or more behavioral attributes in the raw performance data using categorical data (see, detailed description, including, he library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques. Such tools may express the similarity between two predictive modeling techniques as a score (e.g., on a predetermined scale), a classification (e.g., “highly similar”, “somewhat similar”, “somewhat dissimilar”, “highly dissimilar”), a binary determination (e.g., “similar” or “not similar”), etc. Such tools may determine the similarity between two predictive modeling techniques based on the processing steps that are common to the modeling techniques, based on the data indicative of the results of applying the two predictive modeling techniques to the same or similar prediction problems, etc., para. 0079).

With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a memory, and a processor, (see, allocated processing resources and memory, para. 0120) and, to evaluate the model candidate against one or more other model candidates using one or more exit criteria to determine whether the model candidate, relative to the one or more other model candidates, is used by the platform to identify a release candidate, see detailed description, including,  At step 448 of method 400, rather than restarting the search space evaluation or a portion thereof, the user may select one or more top predictive model candidates. At step 450, predictive modeling system 100 may present the results of the holdout test for the selected predictive model candidate(s). The holdout test results may provide a final gauge of how these candidates compare. In some embodiments, only users with adequate privileges may release the holdout test results. Preventing the release of the holdout test results until the candidate predictive models are selected may facilitate an unbiased evaluation of performance. However, the exploration engine 110 may actually calculate the holdout test results during the modeling job execution process (e.g., steps 432-444), as long as the results remain hidden until after the candidate predictive models are selected, para. 0174) and is therefore rejected using the same art and rationale set forth above.

	With regard to claim 14, DataRobot discloses:
14. 	The system of claim 13, further comprising building a plurality of models to process the behavioral dataset and the output performance dataset, each of the plurality of models being identified as another model candidate (see, detailed description, including, selecting the predictive model for the prediction problem may comprise iteratively selecting a subset of the predictive models and training the selected predictive models on larger or different portions of the dataset. This iterative process may continue until a predictive model is selected for the prediction problem or until the processing resources budgeted for generating the predictive model are exhausted, para. 0129-0131).

	With regard to claim 15, DataRobot discloses:
15. 	The system of claim 13, further comprising building a plurality of models to process the behavioral dataset and the output performance dataset using a feature reduction algorithm (see, detailed description, including, the “suitability” of a predictive modeling procedure for a prediction problem may include data indicative of the extent to which the modeling procedure is expected to generate predictive models that provide adequate performance for a prediction problem. In some embodiments, a predictive modeling procedure's “suitability” data includes a classification of the modeling procedure's suitability. The classification scheme may have two classes (e.g., “suitable” or “not suitable”) or more than two classes (e.g., “highly suitable”, “moderately suitable”, “moderately unsuitable”, “highly unsuitable”), para. 0103).

	With regard to claim 16, Carus discloses:
16. 	The system of claim 13, wherein receiving the induction document comprises parsing the induction document to identify one or more key performance indicators (see, detailed description, including, incorporates a standard suite of linguistic and information extraction functionality that will allow developers to create a wide range of information extraction applications without additional programming, but if necessary developers can incorporate other linguistic processing and machine-learning algorithms and techniques via a plug-in architecture. The integrated application scripting language also allows the developer to create new workflows or to modify existing workflows without having to program low-level management code. Scriptable techniques for managing developer and user feedback are also integrated into the application environment, para. 0071-0073).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of DataRobot and Carus before her, to combine the features of an induction document to include, for example, SDK offers a remotely similar approach to annotation workflows and interfaces. As a rule, information extraction development user interfaces are all variants of a single document view. A human annotator swipes one or more sections of text and then selects a label and in some cases fills out additional data fields associated with the highlighted text. A few annotation tools provide a concordance or spreadsheet-like summary of labeled items and their attributes or other source is well known for machine learning, and other sources of related and recursive comparisons, in the fields of Machine Learning and Artificial Intelligence. 

	With regard to claim 17, DataRobot discloses:
17. 	The system of claim 13, further comprising displaying the release candidate using a release candidate model file transferred from the model and the platform to a display interface configured as a management dashboard, the release candidate model file being parsed to render one or more release candidate behavioral attributes on the management dashboard (see, detailed description, including, During and after the exploration of the search space, the user interface may present information about the performance of one or more modeling techniques. Some performance information may be displayed in a tabular format, while other performance information may be displayed in a graphical format. For example, information presented in tabular format may include, without limitation, comparisons of model performance by technique, fraction of data evaluated, technique properties, or the current consumption of computing resources, para. 0191).

	With regard to claim 18, DataRobot discloses:
18. 	The system of claim 13, further comprising using the exit criteria, a release candidate model file, and a model options file to deploy the model to another system (see, detailed description, including, Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. The predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that exhibit the best individual performance. Exploring a larger space of potential models can improve accuracy, para. 0219-0220).

	With regard to claim 19, DataRobot discloses:
19. 	The system of claim 13, further comprising generating a combined data file configured to include one or more raw coordinate values configured to reference the raw performance file and the behavioral dataset, and to store other data associated with the output performance dataset from the model after being deployed to another system (see, detailed description, including, The model deployment engine 140 provides tools for deploying predictive models in operational environments (e.g., predictive models generated by exploration engine 110). In some embodiments, the model deployment engine also provides tools for monitoring and/or updating predictive models. System users may use the deployment engine 140 to deploy predictive models generated by exploration engine 110, to monitor the performance of such predictive models, and to update such models (e.g., based on new data or advancements in predictive modeling techniques), para. 0069).

With regard to claim 20, claim 20 (a non-transitory computer readable medium having one or more computer program instructions configured to perform a method claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a memory, and a processor, (see, allocated processing resources and memory, para. 0120) and, to evaluate the model candidate against one or more other model candidates using one or more exit criteria to determine whether the model candidate, relative to the one or more other model candidates, is used by the platform to identify a release candidate, see detailed description, including,  At step 448 of method 400, rather than restarting the search space evaluation or a portion thereof, the user may select one or more top predictive model candidates. At step 450, predictive modeling system 100 may present the results of the holdout test for the selected predictive model candidate(s). The holdout test results may provide a final gauge of how these candidates compare. In some embodiments, only users with adequate privileges may release the holdout test results. Preventing the release of the holdout test results until the candidate predictive models are selected may facilitate an unbiased evaluation of performance. However, the exploration engine 110 may actually calculate the holdout test results during the modeling job execution process (e.g., steps 432-444), as long as the results remain hidden until after the candidate predictive models are selected, para. 0174) and is therefore rejected using the same art and rationale set forth above.


A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 2008/0294627 A1 to Wadsworth that discloses: Methods, systems, and computer program products for recruiting candidates for a position on a board are described. In a computer system, a degree of matching between a profile of a candidate and a profile of the board is determined, and the candidate is introduced to the board after establishing a mutual interest between the candidate and the board based on the determined degree of match.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	5-20-2022